

117 HR 1626 IH: State Border Security Reimbursement Act of 2021
U.S. House of Representatives
2021-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1626IN THE HOUSE OF REPRESENTATIVESMarch 8, 2021Mr. Crenshaw (for himself, Mr. Nehls, Mr. Burgess, Mr. Weber of Texas, Ms. Granger, Mr. Williams of Texas, Mr. McCaul, Mr. Jackson, Mr. Fallon, Mr. Pfluger, Mr. Babin, Mr. Gooden of Texas, Mr. Roy, and Mr. Cuellar) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo reimburse the States for border security expenses, and for other purposes.1.Short titleThis Act may be cited as the State Border Security Reimbursement Act of 2021.2.FindingsCongress finds the following:(1)Border security is primarily a Federal responsibility.(2)Due to failures of the Federal Government, the State of Texas has been forced to provide resources for border security.(3)Since the 2008–2009 biennium budget, Texas has allocated more than $3,208,000,000 for border security in Texas’ biennium budget disaggregated, as follows:(A)In 2008–2009, Texas allocated more than $110,000,000 for border security.(B)In 2010–2011, Texas allocated more than $120,000,000 for border security.(C)In 2012–2013, Texas allocated more than $222,100,000 for border security.(D)In 2014–2015, Texas allocated more than $510,000,000 for border security.(E)In 2016–2017, Texas allocated more than $800,000,000 for border security.(F)In 2018–2019, Texas allocated more than $663,100,000 for border security. (G)In 2020–2021, Texas allocated more than $782,800,000 for border security.(H)For 2022–2023, the State of Texas Legislative Budget Board is currently recommending an additional $797,100,000 for border security.(4)Citizens of border States are being taxed twice for the same purpose.(5)States using their taxpayer dollars and allocating State budgets to meet public safety obligations, which fall under Federal responsibilities, imposes an undue burden on the State.3.Reimbursement(a)QualificationNotwithstanding any other provision of law, States that have expended more than $2,500,000,000 on border security and enforcement in support of Federal efforts in the ten years prior to the date of the enactment of this Act shall have all associated expenses reimbursed.(b)ApplicationNot later than 180 days after the date of the enactment of this Act, the Governors of eligible States shall submit—(1)an accounting of all non-federally funded border security expenses incurred by the State and its municipalities; and(2)the total sum of such expenses.(c)ReimbursementNot later than 1 year after the date on which the State submits the application pursuant to subsection (b), the Federal Government shall reimburse such expenses pursuant to subsection (a). 